--------------------------------------------------------------------------------

Exhibit 10.1



SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is made between Lincoln
Educational Services Corporation (the “Company”) and Cesar Ribeiro (“you”), and
is in consideration of their mutual undertakings as set forth in this Agreement.


WHEREAS, the Company and you entered into that certain Employment Agreement,
dated as of January 8, 2013 (the “Employment Agreement”);


WHEREAS, the Company and you mutually agree to terminate the Employment
Agreement and enter into this Agreement, which shall set forth the terms of your
separation of employment from the Company and shall supersede all prior
agreements between the parties regarding the subject matter contained herein;
and
 
WHEREAS, in consideration for the payments provided hereunder, you agree to
comply with the terms of this Agreement and the continuing non-competition,
non-solicitation and other restrictive covenants set forth in Section 9 of the
Employment Agreement which survive the termination of the Employment Agreement;
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth in this Agreement, the parties hereto hereby agree as follows:


1.                   Termination.  Effective as of the close of business on
December 31, 2014 (the “Effective Date”), your employment with the Company shall
terminate.


2.                   Nonadmission of Liability.  This Agreement shall not be
construed as an admission by the Company that it acted wrongfully with respect
to you, nor shall this Agreement be construed as an admission by you of any
misconduct.


3.                  Termination Pay and Benefits.  In consideration of the
waiver and release of claims set forth below, the Company shall provide you with
the following severance payments and benefits:


(a)                 a lump sum payment equal to one and one-half times the sum
of your current annual base salary as of the date of termination plus the
average of the Annual Bonus paid to you for the two years immediately preceding
the year of the termination of your Employment Agreement (calendar years 2012
and 2013), or $777,994, less all lawful or required deductions, which shall be
paid no later than January 15, 2015;


(b)                 a lump sum payment for all outstanding reasonable travel and
other business expenses incurred as of the date of termination, which shall be
paid no later than January 15, 2015;
 

--------------------------------------------------------------------------------

(c)                 a lump sum payment equal to the Company’s estimate of the
employer portion of the premiums necessary to continue your health care coverage
under the Company’s plan until December 31, 2015, which shall be paid no later
than January 15, 2015; provided however, that if prior to the payment of such
amount you become covered under another group health plan (which coverage, once
obtained, must be disclosed immediately to the Company by you), such cash amount
shall be prorated to cover only the period from the Effective Date until the
date on which such alternate coverage starts;


(d)                 a lump sum Annual Bonus for 2014, which shall be paid on the
date that bonuses for 2014 are paid generally to the Company’s senior
executives, but no later than March 15, 2015;


(e)                 immediate vesting of 89,022 of your restricted shares as of
the Effective Date under the Company’s current stock option plan; and


(f)                  the right to exercise your vested stock options as of the
Effective Date in accordance with the Company’s current stock option plan.


Except as otherwise specifically provided herein or as required by applicable
law, you shall not be entitled to any compensation or benefits or to participate
in any past, present or future  benefit programs or arrangements of the Company
(including, without limitation, any compensation or benefits under any severance
plan, program or arrangement) on or after the Effective Date.


4.                   References.  All requests for references shall be routed to
the Company’s Senior Vice President of Human Resources.  The Company’s response
shall be limited to the dates of your employment and your job title.  No
additional information shall be released.


5.                   Support for Legal Matters.  You also agree, within
reasonable convenience to you, to cooperate with the Company in any legal action
for which your participation is needed.  The Company agrees to try to schedule
all such meetings so that they do not unduly interfere with your pursuits after
the Effective Date.  The Company agrees to reimburse you for reasonable
out-of-pocket expenses incurred in connection with your services described in
this Section 5.


6.                   Restrictive Covenants.


(a)                 Post-Employment Restrictions: You acknowledge and agree that
you remain bound by the post-termination Restrictive Covenants contained in
Section 9 of the Employment Agreement, incorporated in full by reference herein,
including but not limited to the Noncompetition, Nonsolicitation,
Confidentiality and Exclusive Property provisions.
 
(b)                Return of Property. You acknowledge that you have returned to
the Company all property owned by the Company in your possession, specifically
including all keys and keycard badges, all company-owned equipment and all
Company documents, and computer-stored or transmitted information, specifically
including all trade secrets, and/or confidential information of the Company.
 
2

--------------------------------------------------------------------------------

(c)                 Compliance with Restrictive Covenants.  Without intending to
limit any other remedies available to the Company and except as required by law,
in the event that you breach or threaten to breach any of your restrictive
covenants set forth in this Section 6 and Section 9 of the Employment Agreement,
(i) the Company shall be entitled to seek a temporary restraining order and/or a
preliminary or permanent injunction restraining you from engaging in activities
prohibited by this Section 6 and Section 9 of the Employment Agreement, or such
other relief as may be required to enforce any of such covenants and (ii) all
obligations of the Company to make payments and provide benefits under this
Agreement shall immediately cease.


7.                    Release of Claims.


(a)            General Release.  In consideration of the payments and benefits
provided to you under this Agreement and after consultation with counsel, you,
and each of the your respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Releasors”)
hereby irrevocably and unconditionally release and forever discharge the
Company, its affiliated entities and each of their respective officers,
employees, directors, shareholders and agents from any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”),
including, without limitation, any Claims under any federal, state, local or
foreign law, that the Releasors may have, or in the future may possess, arising
out of (i) your employment relationship with and service as an employee or
officer of the Company, and the termination of such relationship or service, or
(ii) any event, condition, circumstance or obligation that occurred, existed or
arose on or prior to the date hereof; provided, however, that the release set
forth in this Section 7 shall not apply to (i) the obligations of the Company
under this Agreement, (ii) claims for vested benefits under Company benefit
plans, (iii) claims for indemnification or contribution,  (iv) claims related to
your vested equity, (v) claims that arise after your execution of this
Agreement, (vi) a charge or complaint filed by you with the Equal Employment
Opportunity Commission, provided however, that you may be barred from recovering
any monetary relief in any such proceeding; or (vii) any other claims that
cannot be waived herein under state or federal law.
 
Without limiting the scope of the foregoing provision in any way, you hereby
release all claims relating to or arising out of any aspect of your employment
with the Company, including but not limited to, all claims under Title VII of
the Civil Rights Act, the Civil Rights Act of 1991 and the laws amended thereby;
the Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act of 1990; the Americans with Disabilities Act; the Family and
Medical Leave Act of 1993; the Fair Labor Standards Act of 1963; the New Jersey
Law Against Discrimination, the New Jersey Family Leave Act; the New Jersey
Conscientious Employee Protection Act; any contract of employment, express or
implied; any provision of the Constitution of the United States or of any
particular State; and any other law, common or statutory, of the United States,
or any particular State; any claim for the negligent and/or intentional
infliction of emotional distress or specific intent to harm; any claims for
attorneys fees, costs and/or expenses; any claims for unpaid or withheld wages,
severance pay, benefits, bonuses, commissions and/or other compensation of any
kind; and/or any other federal, state or local human rights, civil rights, wage
and hour, wage payment, pension or labor laws, rules and/or regulations; all
claims growing out of any legal restrictions on the Company’s right to hire
and/or terminate its employees, including all claims that were asserted and/or
that could have been asserted by you and all claims for breach of promise,
public policy, negligence, retaliation, defamation, impairment of economic
opportunity, loss of business opportunity, fraud, misrepresentation, etc.
 
3

--------------------------------------------------------------------------------

The Releasors further agree that the payments and benefits described in this
Agreement shall be in full satisfaction of any and all Claims for payments or
benefits, whether express or implied, that the Releasors may have against the
Company arising out of the your employment relationship or your service as an
employee or officer of the Company and the termination thereof.


(b)                Specific Release of ADEA Claims.  In consideration of the
payments and benefits provided to you under this Agreement, the Releasors hereby
unconditionally release and forever discharge the Company from any and all
Claims arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”) that you may have as of the date of the your signature to this
Agreement.  By signing this Agreement, you hereby acknowledge and confirm the
following:


(i)            You were advised by the Company in connection with your
termination to consult with an attorney of your choice prior to signing this
Agreement and to have such attorney explain to him the terms of this Agreement,
including, without limitation, the terms relating to your release of claims
arising under ADEA;


(ii)           You were given a period of not fewer than 21 days to consider the
terms of this Agreement and to consult with an attorney of your choosing with
respect thereto, and were given the option to sign the Agreement in fewer than
21 days if you desired;
 
(iii)         You are providing the release and discharge set forth in this
Section 7(b) only in exchange for consideration in addition to anything of value
to which you is already entitled; and


(iv)         You knowingly and voluntarily accept the terms of this Agreement.


You acknowledge that you understand that you may revoke the release contained in
this Section 7(b) within seven days following the date on which you sign this
Agreement (the “Revocation Period”) by providing to the Company written notice
of your revocation of the release and waiver contained in this Section 7(b)
prior to the expiration of the Revocation Period.  This right of revocation
relates only to the ADEA release set forth in this Section 7(b) and does not act
as a revocation of any other term of this Agreement.  Any payments or benefits
provided to you under this Agreement shall not commence until the expiration of
the Revocation Period.
 
4

--------------------------------------------------------------------------------

(c)                 No Claims.  You agree that you have not instituted, assisted
or otherwise participated in connection with, any action, complaint, claim,
charge, grievance, arbitration, lawsuit, or administrative agency proceeding, or
action at law or otherwise against the Company and any of its affiliated
entities, or any of their respective officers, employees, directors,
shareholders or agents.


(d)                 No Assignment of Claims.  You represent and warrant that you
have not assigned any of the Claims being released under this Section 7.


(e)                Voluntary Execution of Agreement.  You acknowledge that,
except as expressly set forth herein, no representations of any kind or
character have been made to you by the Company or by any of its agents,
representatives, or attorneys to induce the execution of this Agreement.  You
understand and acknowledge the significance and consequences of this Agreement,
that it is voluntary, that it has not been entered into as a result of any
coercion, duress or undue influence, and expressly confirm that it is to be
given full force and effect according to all of its terms, including those
relating to unknown Claims.  You acknowledge that you had full opportunity to
discuss any and all aspects of this Agreement with legal counsel, and have
availed yourself of that opportunity to the extent desired.  You acknowledge
that you have carefully read and fully understand all of the provisions of this
Agreement and have signed this Agreement only after full reflection and
analysis.


8.                   Confidentiality.


(a)                 Except as otherwise provided in Section 8(b), subsequent to
the execution of this Agreement and to the extent permitted by law, you agree
not to disclose, either directly or indirectly, any information whatsoever
relating to the existence or substance of the Agreement, the business of the
Company or its affiliated entities, your employment with the Company, or any
information about the Company’s officers, directors, employees or students to
any person or entity, members of the media, present or former employees of the
Company or to attorneys or private investigators representing other employees or
entities.
 
(b)            You may, however, disclose the terms of the Agreement to (i)
your  accountants, counsel or family members with whom you choose to consult or
seek advice regarding your consideration of the decision to execute this
Agreement, provided, however, that those to whom you make such disclosure agree
to keep such information confidential and not disclose it to others; or (ii) as
required by lawful process in connection with any matrimonial and/or family
proceeding; if compelled by subpoena or if legally compelled to do so by any
regulatory body or agency.  In the event you receive a subpoena or other legal
process or directive from an attorney, regulatory body or other agency which you
believe compels you to cooperate and provide information relative to your
termination or this Agreement, you shall immediately provide notice to the
Company prior to responding to said subpoena, legal process or directive.
 
5

--------------------------------------------------------------------------------

9.                   Non-Disparagement.  Except as hereinafter provided, you
agree that you will not communicate or publish, directly or indirectly, any
disparaging or defamatory comments or information about the Company or its
business  or that of its affiliated entities, their officers, directors, 
employees, or students to any third party individual or entity.


10.                No Cooperation. You agree not to act in any manner that might
damage the business of the Company or its affiliated entity. You further agree
that you will not knowingly encourage, counsel, or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Released Parties, unless under a subpoena or other court order to do so accept
as otherwise permitted in this Agreement. You agree both to immediately notify
the Company upon receipt of any such subpoena or court order, and to furnish,
within three (3) business days of its receipt, a copy of such subpoena or other
court order. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Released Parties, You shall state no
more than that you cannot provide counsel or assistance.


11.                Miscellaneous.


(a)                 Severability.  In the event that any one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remainder of the
Agreement shall not in any way be affected or impaired thereby.  Moreover, if
any one or more of the provisions contained in this Agreement shall be held to
be excessively broad as to duration, activity or subject, such provisions shall
be construed by limiting and reducing them so as to be enforceable to the
maximum extent allowed by applicable law.


(b)                 Entire Agreement.  This Agreement and the Employment
Agreement set forth the entire understanding between the parties and supersede
and replace any express or implied, written or oral, prior agreement of plans or
arrangement with respect to the terms of the your employment and the termination
thereof which you may have had with the Company .  You acknowledge that in
signing this Agreement, you have not relied upon any representation or statement
not set forth in this Agreement or the Employment Agreement made by the Company
or any of its representatives.  This Agreement may be amended only by a written
document signed by the parties hereto.
 
(c)                Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the state of New Jersey, without
reference to its conflict of laws principles.  Any action regarding the
enforcement or interpretation of this Agreement shall be commenced only in the
state of New Jersey.


(d)               Withholding Taxes.  Any payments made or benefits provided to
you under this Agreement shall be reduced by any applicable withholding taxes.
 
6

--------------------------------------------------------------------------------

(e)                Waiver.  The failure of any party to this Agreement to
enforce any of its terms, provisions or covenants shall not be construed as a
waiver of the same or of the right of such party to enforce the same.  Waiver by
any party hereto of any breach or default by another party of any term or
provision of this Agreement shall not operate as a waiver of any other breach or
default.


(f)                  Notices.  Any notices required or made pursuant to this
Agreement shall be in writing and shall be deemed to have been given when
delivered or mailed by United States certified mail, return receipt requested,
postage prepaid, as follows:


if to you:
 
Cesar Ribeiro
31 Fountayne Lane
Skillman, New Jersey 08558


if to the Company:
 
Lincoln Educational Services Corporation
200 Executive Drive, Suite 340
West Orange, New Jersey 07052
Attention: General Counsel


or to such other address as either party may furnish to the other in writing in
accordance with this Section 11 (f).  Notices of change of address shall be
effective only upon receipt.
 
(g)                Descriptive Headings.  The paragraph headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.


(h)                Counterparts.  This Agreement may be executed in one or more
counterparts, which, together, shall constitute one and the same agreement.


(i)                  Successors and Assigns.  This Agreement is personal to you
and may not be assigned by you without the prior written consent of the
Company.  This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company.
 
(j)                 Arbitration.  Any dispute or controversy arising under this
Agreement, other than as provided in Section 6(c) hereof, that cannot be
mutually resolved by you and the Company shall be settled exclusively by
arbitration in accordance with the Employment Arbitration Rules of the American
Arbitration Association (“AAA”), and shall take place at the AAA’s Regional
Office in Somerset, New Jersey, unless another location is mutually agreed upon
by the parties.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  The Company and you hereby agree that the arbitrators
shall be empowered to enter an equitable decree mandating specific enforcement
of the provisions of this Agreement.  The cost of the arbitration shall be borne
by the parties in the manner determined by the arbitrators.
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above, and you have executed this Agreement as of the date set forth
below.


LINCOLN EDUCATIONAL SERVICES CORPORATION
 
By: /s/ Shaun E. McAlmont
Name: Shaun E. McAlmont
Title:    Chief Executive Officer
 
Date:    December 12, 2014


By signing this Agreement, I acknowledge that: (a) I have read this Agreement;
(b) I understand this Agreement and know that I am giving up important rights;
(c) this Agreement shall not become effective or enforceable for a period of
seven (7) days following its execution; (d) I was advised by the Company, and I
am aware, of my right to consult with an attorney before signing this Agreement;
and (e) I have signed this Agreement knowingly and voluntarily and without any
duress or undue influence on the part or behalf of the Company.


ACCEPTED AND AGREED:


/s/ Cesar Ribeiro
Cesar Ribeiro


Date:  December 12, 2014
 
 
8

--------------------------------------------------------------------------------